Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 1 of 11 PageID 241




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

DARTANYA L. HAUSBERG

       Plaintiff,

v.                                                      Case No. 8:20-cv-2300-TPB-JSS

ROBERT WILKIE, Secretary,
DEPARTMENT OF VETERANS
AFFAIRS,

      Defendant.
________________________________/

                ORDER GRANTING IN PART AND DENYING IN
                 PART DEFENDANT’S MOTION TO DISMISS

       This matter is before the Court on “Defendant’s Motion to Dismiss Count II of

Plaintiff’s First Amended Complaint” filed on February 19, 2021. (Doc. 25).

Plaintiff filed a response in opposition to the motion on March 12, 2021. (Doc. 26).

On April 7, 2021, Plaintiff filed a notice of supplemental authority. (Doc. 27).

Based on the motion, response, notice of supplemental authority, court file, and

record, the Court finds as follows:

                                      Background 1

       Plaintiff Dartanya L. Hausberg has been employed by Defendant Department

of Veterans Affairs as a Registered Nurse at the James A. Haley VA Hospital since



1The Court accepts as true the facts alleged in the complaint for purposes of ruling on the
pending motions to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling
on a defendant’s motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint.”). The Court is not required to accept as true any legal
conclusions couched as factual allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).
                                         Page 1 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 2 of 11 PageID 242




October 2014. Plaintiff suffers from physical and psychological disabilities,

including post-traumatic stress disorder, asthma, and arthritis. Plaintiff alleges

that from November 2017 to April 2019, his supervisor and other representatives of

Defendant, among other things, subjected Plaintiff to numerous internal

investigations, audits, and questions about his time records, denied him reasonable

accommodation for his disabilities, denied him FMLA leave on numerous occasions,

and provided him with a proposal for discharge, which was rescinded after an

investigation. Plaintiff alleges these actions constituted harassment,

discrimination, retaliation against him for filing a series of formal and informal

discrimination complaints, and denial of benefits and interference with his rights

under the Family and Medical Leave Act (“FMLA”).

       Based on the foregoing, Plaintiff asserts claims for retaliation under Title VII

(Count I), hostile work environment (Count II), denial of benefits and interference

under the FMLA (Count III), disability discrimination and denial of reasonable

accommodation under the Rehabilitation Act (Count IV), and injunctive relief

(Count V). Defendant has moved to dismiss Count II on the ground that it fails to

state a claim for relief.

                                  Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic


                                      Page 2 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 3 of 11 PageID 243




recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

                                        Analysis

Shotgun Pleading

      Before addressing Defendant’s arguments for dismissal, the Court sua sponte

finds that Count II must be dismissed because it violates the rule against “shotgun

pleadings.” See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23

(11th Cir. 2015) (identifying four primary types of shotgun pleadings); Davis v.

Coca-Cola Bottling Co. Consol., 516 F.3d 955, 983-84 (11th Cir. 2008) (explaining

that shotgun pleading should be stricken sua sponte). Specifically, Count II


                                       Page 3 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 4 of 11 PageID 244




“commits the sin of not separating into a different count each cause of action or

claim for relief.” Weiland, 792 F.3d at 1322-23.

       Count II, titled “Hostile Work Environment,” appears to allege two distinct

claims: (1) a claim that Defendant created a hostile work environment in retaliation

for Plaintiff’s filing formal and informal harassment complaints, in violation of Title

VII, and (2) a claim that Defendant created a hostile work environment in order to

discriminate against Plaintiff due to his disabilities, presumably in violation the

Rehabilitation Act. 2 These claims, asserted under different statutes and alleging

two different theories – discrimination (or disparate treatment) and retaliation –

must be pled in separate counts. See, e.g., Williams v. Polk Cty. Bd. of Cty.

Comm’rs, No. 8:20-cv-2842-WFJ-SPF, 2021 WL 1060199, at *4 (M.D. Fla. Mar. 19,

2021) (requiring claims for hostile work environment under Title VII, Rehabilitation

Act, and the ADEA to be separated into different counts); Desrouleaux v. Quest

Diagnostics, Inc., No. 09-61672-CIV, 2010 WL 1571188, at *2 (S.D. Fla. Apr. 20,

2010) (holding that single count of complaint improperly included reference to both

a disparate treatment clam and a hostile work environment claim); Williams v.

Perry Slingsby Sys. Inc. Technip Group, No. 08-81076, 2008 WL 11333634, at *2

(S.D. Fla. Oct. 15, 2008) (“[I]f plaintiff is alleging hostile work environment,




2Count II does not cite the Rehabilitation Act, but of the three federal statutes the
complaint relies on, only the Rehabilitation Act covers disability discrimination. To the
extent that Plaintiff does not intend to assert a hostile work environment disability
discrimination claim under the Rehabilitation Act, he must delete from Count II allegations
that appear to inject such a claim, such as the allegation that Count II is “based on
disparate treatment due to his disability.”
                                        Page 4 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 5 of 11 PageID 245




disparate treatment, wrongful termination, or unlawful retaliatory discharge, each

of those distinct legal claims or legal theories requires a separate count . . . .”).

       Count IV, brought under the Rehabilitation Act, suffers from the same flaw,

because it asserts claims for both disability discrimination (or disparate treatment)

and denial of reasonable accommodation. These are two different types of

discrimination claims. See, e.g., Toliver v. City of Jacksonville, 3:15-cv-1010-J-

34JRK, 2017 WL 1196637, at *5 (M.D. Fla. Mar. 31, 2017) (“Under the ADA, there

are two distinct categories of disability discrimination: (1) disparate treatment and

(2) failure to accommodate.”) (citing Holly v. Clairson Indus., L.L.C., 492 F.3d 1247,

1261-62 (11th Cir. 2007)). Count IV therefore will be dismissed with leave to amend

for violating the shotgun pleading rule. See Hart v. Bear Staffing Services, Inc.,

2:20-cv-554-JLB-NPM, 2021 WL 1662766, at *2 (M.D. Fla. Apr. 28, 2021)

(dismissing single count that included both failure to accommodate and

discriminatory discharge claims under the ADA).

       Accordingly, Count II and Count IV are dismissed, with leave to amend. In

any amended pleading, Plaintiff is directed to plead claims brought under different

statutes and claims asserting different theories as described above in separate

counts, and in doing so to incorporate by reference into each individual count only

those paragraphs of Plaintiff’s general allegations relevant to that count.

Retaliation Under Title VII

       As noted above, one of the two claims asserted in Count II is that Defendant

retaliated against Plaintiff for filing formal and informal harassment complaints by


                                        Page 5 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 6 of 11 PageID 246




creating a hostile work environment in violation of Title VII. Defendant argues that

Plaintiff has failed to allege conduct sufficiently “severe” and “pervasive” to create a

hostile work environment. As the Eleventh Circuit has recently made clear,

however, retaliatory hostile work environment claims under Title VII do not require

proof of “severe” or “pervasive” harassment. Claims for retaliatory hostile work

environment need only allege the employer retaliated against the employee by

creating a work environment that would deter a reasonable person from engaging in

the protected activity. Babb v. Sec'y, Dep't of Veterans Affairs, 992 F.3d 1193, 1206-

07 (11th Cir. 2021); Monaghan v. Worldpay US, Inc., 955 F.3d 855, 860-62 (11th

Cir. 2020). Defendant does not argue that Plaintiff’s allegations of retaliatory

hostile work environment fail to meet this standard. Accordingly, Defendant’s

motion to dismiss Count II is denied as to this ground.

Disability Discrimination Under the Rehabilitation Act.

       The second claim in Count II is that Defendant discriminated against

Plaintiff due to his disabilities by creating a hostile work environment in violation

the Rehabilitation Act. 3 Because this claim is not based on retaliation, it is

governed by the standards applicable to hostile work environment claims

generally. 4 See Tonkyro v. Sec’y, Dep’t of Vet. Affairs, 995 F.3d 828, 836 (11th Cir.



3 The Eleventh Circuit has not decided whether a claim for hostile work environment exists
under the Rehabilitation Act, but the Court assumes that it does for purposes of this Order.
See, e.g., Chastain v. City of Douglasville, No. 1:14-CV-4038-AT-CMS, 2017 WL 10753292,
at *8 (N.D. Ga. Jan. 20, 2017), report and recommendation adopted, 2017 WL 10768465
(N.D. Ga. Feb. 23, 2017).
4 Count II also refers to a denial of reasonable accommodation, but this appears to be part

of Plaintiff’s hostile work environment claims under Title VII and the Rehabilitation Act as
                                        Page 6 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 7 of 11 PageID 247




2021) (holding that Monaghan left untouched the standard applied to substantive

hostile work environment claims).

       To establish a hostile work environment claim, a plaintiff must show that “(1)

he is a member of a protected group; (2) who has been subjected to unwelcome

harassment; (3) based on a protected characteristic, (4) that was sufficiently severe

or pervasive to alter the terms and conditions of employment and create a

discriminatorily abusive working environment; and (5) that his employer is

vicariously or directly liable for the environment.” Ng v. Brennan, No. 8:17-cv-509-

T-36AEP, 2019 WL 2436581, at *6 (M.D. Fla. June 11, 2019) (internal quotations

omitted).

       In assessing whether alleged actions are sufficiently severe and pervasive,

courts look to the totality of the circumstances, including the frequency of the

conduct, its severity, whether it is physically threatening or humiliating or merely

offensive, and whether it unreasonably interferes with the employee’s job

performance. E.g., Ng, 2019 WL 2436581, at *6 (citing Miller v. Kenworth of

Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002)). Petty office squabbles,

communication issues, and “ordinary workplace tribulations” are insufficient to

create a hostile work environment. Mahone v. CSX Transp., Inc., 652 F. App’x 820,

823 (11th Cir. 2016) (internal quotations omitted); Baroudi v. Sec’y, U.S. Dep’t of

Veterans Affairs, 616 F. App’x 899, 905 (11th Cir. 2015). Instead, the workplace




opposed to a distinct claim. As noted above, Count IV as currently pled contains a claim for
denial of reasonable accommodation.
                                        Page 7 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 8 of 11 PageID 248




must be “permeated with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the victim’s employment

and create an abusive environment.” Tonkyro, 995 F.3d at 836-37 (internal

quotations omitted). Moreover, the “intimidation, ridicule, and insult” must have

connotations related to the employee’s protected status (here, Plaintiff’s disabilities)

to be actionable. See id. at 837 (holding in a gender discrimination case that the

“intimidation, ridicule, and insult must also bear ‘the necessary sexual or other

gender-related connotations to be actionable sex discrimination.’”) (quoting

Mendoza v. Borden, Inc., 195 F.3d 1238, 1247 (11th Cir. 1999) (en banc)).

      Although Plaintiff at the pleading stage need not set forth facts sufficient to

make out a prima face case under the classic McDonnell Douglas framework, he

must provide sufficient factual detail to suggest discrimination in the form of a

hostile work environment. See Uppal v. Hosp. Corp. of Am., 482 F. App’x 394, 396

(11th Cir. 2012) (affirming dismissal of hostile work environment claim where

complaint failed to allege sufficient facts suggesting that discrimination played any

role in adverse employment decisions); Gibson v. Walgreen Co., No. 6:07-cv-1053-

Orl-28KRS, 2008 WL 11435769, at *1 (M.D. Fla. Feb. 21, 2008) (holding that the

complaint “must provide enough factual matter (taken as true) to suggest

intentional race discrimination in the form of a racially hostile work environment.”)

(internal quotations omitted).

      Plaintiff fails to allege facts sufficient to suggest a hostile work environment

under the standards set forth above. The complaint lists numerous actions taken


                                      Page 8 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 9 of 11 PageID 249




by Plaintiff’s supervisors, with which he apparently disagrees. These include fact

finding investigations, unspecified disciplinary actions, audits and questions about

Plaintiff’s time records, denials of access to information, and denials of requests for

leave. But these appear to be discrete events, described in conclusory terms, with

no facts alleged showing a connection to Plaintiff’s disability. 5

       Plaintiff alleges numerous denials of approved FMLA leave, but no specifics

are provided and none of these actions is alleged to have been accompanied by

ridicule, insult, or humiliation directed at Plaintiff based on his disabilities. See,

e.g., Vazquez-Robles v. CommoLoCo, Inc., 186 F. Supp. 3d 138, 152 (D.P.R. 2016)

(rejecting hostile work environment claim based on repeated reminders to complete

forms, denial of request for temporary demotion, and unsatisfactory evaluations

that were not accompanied by comments that were hostile, abusive, insulting, or

harassing).

       The only specific comments mentioned in the complaint involve an incident

where someone “inappropriately” questioned Plaintiff about his service dog, and his




5 Facially neutral conduct, if motivated by a discriminatory purpose, may be considered as
part of the “totality of circumstances” supporting a hostile work environment claim, but
such claims also typically include allegations of repeated verbal harassment or more severe,
egregious, or overtly discriminatory conduct, such as offensive language, derogatory
remarks, and the like. See, e.g., Chavez v. New Mexico, 397 F.3d 826, 833 (10th Cir. 2005)
(“Facially neutral abusive conduct can support a finding of gender animus sufficient to
sustain a hostile work environment claim when that conduct is viewed in the context of
other, overtly gender-discriminatory conduct.”); Casiano v. AT&T Corp., 213 F.3d 278, 285
(5th Cir. 2000) (“When viewed in pari materia with multiple incidents of egregious sexual
misconduct alleged, . . . such [neutral] behavior can serve to bolster a conclusion of sexual
harassment, even severe or pervasive harassment.”). Plaintiff fails to allege such overtly
discriminatory or egregious conduct.

                                         Page 9 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 10 of 11 PageID 250




supervisor’s instruction on one occasion not to bring the dog to work. These

comments and the other actions described above do not suggest the severity or

pervasiveness necessary to give rise to a hostile work environment. See, e.g., Camp

v. HB&G Bldg. Prods., Inc., No. 2:17-cv-152-ECM, 2002 WL 1183792, at *15 (M.D.

Ala. Mar. 29, 2021) (granting summary judgment where plaintiff pointed to

discrete employment actions but presented no evidence of comments directed at him

or facts showing he was hindered in his ability to do his job or a “workplace . . .

permeated with discriminatory intimidation, ridicule, and insult”) (quoting Butler v.

Ala. Dep’t of Transp., 536 F.3d 1209, 1214 (11th Cir. 2008)). The sheer number of

events alleged, without facts demonstrating the requisite severity, is insufficient to

support a hostile work environment claim. See Baird v. Gotbaum, 792 F.3d 166,

172 (D.C. Cir. 2015) (noting that “a long list of trivial incidents is no more a hostile

work environment than a pile of feathers is a crushing weight”); O'Brien v. Dep't of

Agric., 532 F.3d 805, 809 (8th Cir. 2008) (“Appellants seem to argue that the sheer

number of alleged instances of harassment must equate to a racially hostile work

environment. We disagree.”). Count II therefore fails to state a claim for disability

discrimination by the creation of a hostile work environment. The motion to

dismiss is granted as to this ground, with leave to amend.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendant’s Motion to Dismiss Count II of Plaintiff’s First Amended

          Complaint” (Doc. 25) is GRANTED IN PART and DENIED IN PART.


                                      Page 10 of 11
Case 8:20-cv-02300-TPB-JSS Document 28 Filed 09/10/21 Page 11 of 11 PageID 251




      2. Counts II and IV are DISMISSED WITHOUT PREJUDICE with leave

         to amend.

      3. The motion is otherwise DENIED.

      4. Plaintiff is directed to file an amended complaint to correct the

         deficiencies identified in this Order on or before September 24, 2021.

      DONE and ORDERED in Chambers in Tampa, Florida, this 10th day of

September, 2020.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE




                                     Page 11 of 11
